Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 14, 2020

                                     No. 04-19-00273-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
         By order dated May 14, 2019, this court limited appellant’s appeal to an appeal of the
December 9, 2015 order declaring appellant a vexatious litigant. This court’s opinion affirming
the trial court’s order issued on January 8, 2020.

       On January 8, 2020, appellant filed a brief addressing other orders entered in the
underlying cause. It is hereby ORDERED that the brief filed on January 8, 2020, is STRICKEN
from this court’s records.




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court